       EXHIBIT A




Case 2:19-cv-01879-LA Filed 12/20/19 Page 1 of 3 Document 1-1
               U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION
                              Milwaukee Area Office
                                                                        310 West Wisconsin Avenue, Suite 500
                                                                                 Milwaukee, WI 53203-2292
                                                                                              (414) 297-1111
                                                                                       TTY (414) 297-1 115
                                                                                 FAX (414) 297-4133 & 3146


                                                     Charge Number: 443201801082




Scott Steele
203 East Beechwood Court
Mequon, WI 53092
                 Charging Party
                                                                               $9
VS.
                                                                                              Btyg
The E.W. Scripps Company
312 Walnut Street
Cincinnati, OH 45202
                 Respondent


                                      DETERMINATION

Under the authority vested in me by the Commission, I issue the following determination as to
the merits of the subject charge filed under Title VII of the Civil Rights Act of 1964, as amended
(Title VII) and the Age Discrimination in Employment of 1967, as amended (ADEA).


The Respondent is an employer within the meaning of Title VII and the ADEA, and all
requirements for coverage have been met.


Charging Party alleged that he was discriminated against in violation of Title VII and the ADEA
when he was subjected to harassment, different terms and conditions of employment, disciplined,
and discharged because of his race, national origin, sex, age, and due to his opposition to
discriminatory practices.


I have considered all the evidence disclosed during the investigation and have determined that
the evidence obtained in the investigation establishes reasonable cause to believe that
Respondent retaliated against Charging Party when the Respondent harassed, disciplined and
forced him to resign his employment due to his opposition to discriminatory practices in
violation of Title VII.

This determination is final. When the Commission finds that violations have occurred, it
attempts to eliminate the alleged unlawful practices by informal methods of conciliation.
Therefore, I invite the parties to join with the Commission in reaching a just resolution of this
matter. Disclosure of information obtained by the Commission during the conciliation process
will be made only in accordance with the Commission's Procedural Regulations (29 CFR Part
1601.26).




           Case 2:19-cv-01879-LA Filed 12/20/19 Page 2 of 3 Document 1-1
If the Respondent wishes to accept this invitation to participate in conciliation efforts, it may do
so at this time by proposing terms for a conciliation agreement. That agreement should be
provided to the Commission representative within (14) days of the date of this determination.
The remedies for violations of the statutes we enforce are designed to make the identified victims
whole, and to provide corrective and preventative relief. These remedies may include, as
appropriate, an agreement by the Respondent not to engage in unlawful employment practices,
placement of identified victims in positions they would have held but for discriminatory actions,
back pay, restoration of lost benefits, injunctive relief, compensatory and/or punitive damages,
and notice to employees of the violation(s) and the resolution of the claim.


Should the Respondent have further questions regarding the conciliation process or the
conciliation terms it would like to propose, we encourage it to contact the assigned Commission
representative. Should there be no response from the Respondent within (14) days, we may
conclude that further conciliation efforts in this matter would be futile or non-productive.



                                                       On behalf of the Commission:




       APR 0 5 2019                                                         1

Date                                               '   Miane Bowman
                                                       /District Director




cc:     Hawks Quindel SC
        Attn: Timothy Hawks & Walter Kelly
        222 E. Erie Street, Suite 210
        PO Box 442
        Milwaukee, WI 53201-0442


        Baker & Hostetler LLP
        Attn: M. Scott Mclntyre
        312 Walnut Street
        Suite 3200
         Cincinnati, OH 45202-4074




           Case 2:19-cv-01879-LA Filed 12/20/19 Page 3 of 3 Document 1-1
